EXHIBIT 10.67

ADDENDUM No. 5 TO

AMENDED AND RESTATED MASTER SERVICES AGREEMENT

THIS ADDENDUM No. 5 (the “Addendum”) to the AMENDED AND RESTATED MASTER SERVICES
AGREEMENT dated as of May 31, 2005, as amended (collectively, the “Agreement”),
by and between EXPRESS SCRIPTS SPECIALTY DISTRIBUTION SERVICES, INC. (“ESSDS”)
and ORPHAN MEDICAL, INC. (“Orphan Medical”) and assigned to JAZZ
PHARMACEUTICALS, INC. (“Jazz Pharmaceuticals”), is entered into as of September
24, 2007 by and between ESSDS and Jazz Pharmaceuticals. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Agreement.

RECITALS

WHEREAS, Jazz Pharmaceuticals desires ESSDS to administer a Jazz co-payment
assistance pilot program for Xyrem® (the “Copayment Program”); and

WHEREAS, the parties desire to amend the Agreement to add the Copayment Program
services as part of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Agreement, the parties hereto agree as follows:

AGREEMENT

1. Copayment Program Services. ESSDS shall perform the CoPayment Program
services set forth in Exhibit A for Jazz Pharmaceuticals (the “Copayment Program
Services”).

2. Term and Termination. The term of the Copayment Program shall commence on [ *
] and shall continue through [ * ]. Jazz Pharmaceuticals may terminate this
Addendum at any time upon thirty (30) days’ prior written notice to ESSDS. In
addition, if the Agreement is terminated pursuant to its termination provisions
stated therein, then this Addendum shall also be terminated at such time. The
Copayment Program Services will end upon the dispensing of the last Xyrem
prescription for which Jazz Pharmaceuticals is providing copayment assistance,
as described in Exhibit A (the period following termination/expiration of the
Copayment Program and the aforementioned last date of dispense shall be referred
to herein as the “Copayment Program Run-Out Period”).

3. Fees. Jazz Pharmaceuticals shall pay ESSDS a non-refundable start-up fee of
$[ * ] (“Start-Up Fee”). The Start-Up Fee is due and payable to ESSDS by Jazz
Pharmaceuticals no later than December 7, 2007. In addition, Jazz
Pharmaceuticals shall pay ESSDS a Copayment Program management fee for each
month (including the months during the Copayment Program Run-Out Period) ESSDS
performs Copayment Program Services (each a “Monthly Management Fee”), as
follows: (i) $[ * ] for the

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

1



--------------------------------------------------------------------------------

period of [ * ] through [ * ]; (ii) [ * ] for the period of [ * ] through [ * ];
and (iii) $[ * ] for the period of [ * ], through [ * ]. Should the parties
determine that [ * ] of Copayment Program [ * ] is [ * ] the Copayment Program,
Jazz Pharmaceuticals shall pay ESSDS a $[ * ] Monthly Management Fee for that [
* ]. Each Monthly Management Fee shall be paid by Jazz Pharmaceuticals within
thirty (30) days following receipt of ESSDS’ invoice pertaining thereto. Late
payments will be subject to interest at the rate specified in the Agreement. The
Start-Up Fee and the Monthly Management Fee constitute full and complete payment
for performance of the Copayment Program Services under this Addendum, other
than the actual Jazz Copayment Amounts to be paid pursuant to Section 4 hereof.
If Jazz Pharmaceuticals remains materially delinquent on any undisputed fees
owed hereunder, including, but not limited to, payment of the Copayment Amounts,
for a period of [ * ] following receipt of written notice of same, then ESSDS
shall have the right to suspend services until full payment of such fees is
made. Jazz Pharmaceuticals agrees that: (1) the Start-Up Fee and the Monthly
Management Fee for the Copayment Program Services constitutes compensation for
bona fide services; (2) the Copayment Program is not intended to diminish the
objectivity or professional judgment of ESSDS; (3) the Copayment Program does
not involve the counseling or promotion of any off-label use of Jazz
Pharmaceutical products; (4) the Start-Up Fee and the Monthly Management Fee are
not intended in any way as remuneration for referrals or for other business
generated; and (5) the Start-Up Fee and the Monthly Management Fee represent
fair market value for the Copayment Program Services based on arms-length
negotiations. The parties acknowledge that the Start-Up Fee and the Monthly
Management Fee are not intended in any way as a payment related to drug
formulary or drug formulary activities and have not been negotiated or discussed
between the parties in connection with any such drug formulary or formulary
activities.

4. Copayment Amounts. In accordance with Exhibit A attached hereto, Jazz
Pharmaceuticals shall be responsible for portions of the copayment or
coinsurance obligations of patients properly enrolled in the Copayment Program
(the “Jazz Copayment Amounts”). Jazz Pharmaceuticals shall pay ESSDS the Jazz
Copayment Amounts due within thirty (30) days of Jazz Pharmaceuticals’ receipt
of ESSDS’s invoice pertaining thereto. Delinquent payments shall be subject to
interest at the rate specified in the Agreement.

5. Data. Subject to the limitations set forth in this Section 5, ESSDS shall
provide monthly data reports to Jazz Pharmaceuticals relating to the Copayment
Program in accordance with Exhibit B attached hereto. Such reports shall be
delivered in accordance with a mutually agreed upon timeframe and format. The
parties intend that all reports and other data provided by ESSDS to Jazz
Pharmaceuticals pursuant to this Addendum will be in accordance with HIPAA and
all other applicable federal or state laws pertaining to patient confidentiality
(collectively, the “Privacy Laws”). Accordingly, notwithstanding anything to the
contrary herein, except as otherwise permitted by applicable law or pursuant to
a valid HIPAA authorization on file at ESSDS, ESSDS will not disclose or report
any data fields that are prohibited under the HIPAA de-identification safe
harbor as described in 45 C.F.R. 164.514(b)(2), and Jazz Pharmaceuticals agrees
not to use, either directly or indirectly, any such information to

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------

attempt to identify any patient who may be the subject of such information,
unless such information was disclosed by ESSDS pursuant to a valid HIPAA
authorization. To the extent ESSDS is providing dates in the data reports
provided to Jazz Pharmaceuticals, Jazz Pharmaceuticals represents and warrants
that such dates are necessary for payment purposes to ESSDS. ESSDS’s failure to
provide any of the requested data because of restrictions under the Privacy
Laws, or any laws applicable to physician privacy, shall not be deemed a breach
of this Addendum by ESSDS; however, should the data provided by ESSDS be
insufficient to confirm Jazz Pharmaceuticals’ payment obligations, these payment
obligations will be excused without penalty until otherwise confirmed to Jazz
Pharmaceuticals’ reasonable satisfaction.

6. Audit Rights. Jazz Pharmaceuticals shall have the right to inspect ESSDS
records related to the Copayment Program Services at reasonable times. Such
records will be made available for copying during such inspection. Jazz
Pharmaceuticals will provide reasonable notice to ESSDS of the date and time of
any such inspection and ESSDS will reasonably cooperate with such inspection.
ESSDS will not permit disclosure of Patient Identifiable Information to Jazz
Pharmaceuticals’ auditors.

7. Miscellaneous.

 

  a. Jazz Pharmaceuticals is responsible for the structure and design of the
Copayment Program, as set forth in Exhibit A, including any supplemental
materials that may be prepared or approved by Jazz Pharmaceuticals for use in
connection with the Copayment Program, and Jazz Pharmaceuticals represents and
warrants that such structure and design complies with all applicable law.

 

  b. ESSDS agrees to perform the Copayment Program Services with due care in
accordance with the standards and practices which are generally accepted in the
industry and exercised by other persons engaged in performing similar services
in the local area and in accordance with all applicable federal and state laws
and regulations.

 

  c. To the extent there is a conflict between the terms and conditions of this
Addendum and the terms and conditions of the Agreement, this Addendum shall
control.

 

  d. This Addendum may be executed in one or more counterpart copies, each of
which shall be deemed an original, and all of which shall together be deemed to
constitute one agreement. Facsimile execution and delivery of this Addendum is
legal, valid and binding execution and delivery for all purposes.

 

  e. Sections 1 (until expiration of the Copayment Program Run-Out Period), 3,
4, 6 and 7 shall survive termination of this Addendum.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Addendum to be
executed effective as of the Addendum Effective Date.

 

EXPRESS SCRIPTS SPECIALTY DISTRIBUTION SERVICES, INC.     JAZZ PHARMACEUTICALS,
INC. By:   /s/ Gerard A. Carino     By:   /s/ Julie Anne Smith Its:   President
    Its:  

Vice President Marketing and

New Product Planning

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------

EXHIBIT A

COPAYMENT PROGRAM

Overview

The Copayment Program is designed to [ * ] the Xyrem Success Program. Under the
Copayment Program, Jazz Pharmaceuticals will provide up to $[ * ] in copayment
assistance to patients properly enrolled by ESSDS in the Copayment Program for
each shipment of Xyrem that occurs during the [ * ] period following the initial
shipment.

Eligibility

 

  •  

Patients who are enrolled in a “federal health care program” (as defined in 42
U.S.C. 1320a-7b(f)) that provides coverage for Xyrem, either as primary coverage
or secondary coverage, are NOT eligible for participation in the Copayment
Program. In addition, patients who [ * ] are not eligible for the Copayment
Program. During the initial enrollment process, and prior to each subsequent
fill during participation in the Copayment Program, ESSDS shall confirm with the
patient via a Q & A process that the patient has elected to participate in the
Copayment Program and does not fall within one of these excluded categories.
Conducting this Q & A process with each patient and creating a record of each
patient’s response shall be ESSDS’ only obligation with respect to this
eligibility requirement.

 

  •  

Only patients who have not participated in the Xyrem Success Program during the
[ * ] period prior to receipt by ESSDS of their initial prescription for Xyrem
are eligible for the Copayment Program.

 

  •  

Patients enrolled in Jazz Pharmaceuticals’[ * ] are [ * ] eligible to
participate in the Copayment Program.

 

  •  

The enrollment period for the Copayment Program will end on [ * ]. ESSDS will
not enroll any patients after this time without the express written consent of
Jazz Pharmaceuticals.

 

  •  

Enrollment into the Copayment Program may only occur as a result of an initial
live conversation that occurs on Thursday or Friday between a patient and an
ESSDS Reimbursement Specialist. Patients who have their initial conversation
with an ESSDS Reimbursement Specialist on Monday, Tuesday, or Wednesday will not
be enrolled into the Copayment Program. Exceptions for enrollments on Monday,
Tuesday or Wednesday must be approved in writing by either Jazz Pharmaceuticals’
Executive Director, Marketing or Vice President, Marketing and Product
Development.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24B-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  •  

Jazz Pharmaceuticals also may impose additional eligibility criteria for the
Copayment Program, as communicated by Jazz Pharmaceuticals to ESSDS in writing.

Duration of Copayment Assistance

 

  •  

Co-pay assistance is available to patients properly enrolled in the Copayment
Program for each shipment of Xyrem made during the [ * ] period following that
patient’s initial shipment; however, for patients who participate in the [ * ],
the [ * ] period of eligibility for copayment assistance starts with the first [
* ] shipment. No co-pay assistance will be provided under the Copayment Program
for shipments made under the [ * ]. ESSDS will not charge Jazz Pharmaceuticals
under the Copayment Program for services provided pursuant to the [ * ].

 

  •  

If a patient is enrolled in the Copayment Program and subsequently becomes
eligible for [ * ] payer specified in the [ * ], the patient shall become
ineligible for continued participation in the Copayment Program upon ESSDS’
discovery of this change in [ * ] coverage.

Amount of Copayment Assistance

 

  •  

Each patient enrolled in the Copayment Program will be responsible for the first
$[ * ] of his or her copayment/coinsurance obligation applicable to each
shipment of Xyrem, with Jazz Pharmaceuticals responsible for the remaining
amount up to a maximum of $[ * ] per month. If the patient’s
copayment/coinsurance obligation exceeds the maximum amount Jazz Pharmaceuticals
will pay pursuant to the preceding sentence, then the patient will be
responsible for such excess amount in addition to the first $[ * ].

Scripting

 

  •  

Appropriate scripting will be developed jointly by the parties, with Jazz
Pharmaceuticals having final approval of the script. The script must be
finalized prior to commencement of the Copayment Program services.

 

  •  

The script, and any patient materials subsequently developed for the Copayment
Program, will clearly indicate that the Copayment Program is funded by Jazz
Pharmaceuticals, and not ESSDS.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24B-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT B

COPAYMENT PROGRAM DATA

Data to be provided monthly by ESSDS

 

     Pilot Patients    Non-Pilot
Patients    Past Pilot
Patients

Number of Patients Enrolled

        

Number of Patients Currently Participating

        

Percentage of Patients Currently Participating

        

Number of Patients Shipped through mm/dd/yyyy

        

Percentage of Patients Shipped

        

Average Number of Fills per Patient

        

Number of Pending Patients

        

Percentage of Pending Patients

        

Number of Approved Patients

        

Percentage of Approved Patients

        

Number of On Hold Patients

        

Percentage of On Hold Patients

        

Number of Discontinued Patients

        

Percentage of Discontinued Patients

        

Number of Disenrolled Patients

        

Percentage of Disenrolled Patients

        

Disenrolled Patients Breakout:

   Count    %    Count    %    Count    %

Disenrolled – Declined co-pay assistance

                 

Disenrolled – Cost

                 

Disenrolled – Refused Shipment

                 

Disenrolled – MD Credential

                 

Disenrolled – Drug/Medical Concern

                 

Disenrolled – Insurance Denial

                 

Disenrolled – Pt. Expired

                 

Disenrolled – Dr. not responding

                 

Disenrolled – Physician Request

                 

Disenrolled – Voluntarily

                 

Disenrolled – Unknown Reason

                 

Disenrolled – Unable to Contact

                 

Disenrolled – Prefers Alternate Therapy

                 

Total

   0       0       0   

Discontinued Patients Breakout:

   Count    %    Count    %    Count    %

Discontinued – Cost

                 

Discontinued – Refused Shipment

                 

Discontinued – Insurance Denial

                 

Discontinued – MD Credential

                 

Discontinued – Pt. Expired

                 

Discontinued – Noncompliance

                 

Discontinued – Drug Not Effective

                 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24B-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Discontinued - Diversion

                 

Discontinued – Physician Request

                 

Discontinued – Personal/Voluntary

                 

Discontinued – Unknown Reason

                 

Discontinued – Unable to Contact

                 

Discontinued – Side Effects

                 

Discontinued – Inactivity

                 

Total

   0       0       0   

 

Patient ID    de-identified Intake Date    Physician CHIP ID    Physician JPI ID
   Physician First Name    Physician Last Name    Territory    Current Case
Status    Total Fills    Case Status at First Shipment    First Patient Copay   
First Jazz Copay    Case Status at Second Shipment    Second Patient Copay   
Second Jazz Copay    Case Status at Third Shipment    Third Patient Copay   
Third Jazz Copay   

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24B-2 of the Securities Exchange Act of 1934, as amended.